Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendment filed on 06-17-2022 has been entered and considered.
Claims 16-19, 28, 30, 31-32, and 34 are pending in the current application.
Claims 20-27, 29, and 33 are cancelled.
Claims 28 and 30 are allowed.
Claims 18 and 32 are objected to.
Claims 16-17, 19, 31, and 34 are rejected as discussed below.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Objections
Claim 16 is objected to because of the following informalities:  in line 5, the recitation “ins” seems to be a typo. If so, it is suggested to amend claim to recite ---in---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. In claim 34, the recitation of  “the predetermined pattern a repeating symbol unit repeated” is vague and indefinite because it is not understood what is meant by “the predetermined pattern a repeating symbol unit”. The metes and bounds of the claimed invention are not clear.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, and 31are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 2019/0109671) in view of Rezgui et al (US 2017/0269147). Hereinafter referred to as Takahashi and Rezgui.
Regarding claims 16, and 31, Takahashi discloses a network node for coupling to a communication bus, the node comprising: a receiver configured to receive one or more messages from the communication bus from other nodes coupled to the communication bus (see figure 1: Plurality of bus nodes in communication with each other over a bus network); and a transmitter configured to operate, at different times, in a first mode, messaging mode, and second mode, wherein in the messaging mode, the transmitter is configured to transmit first messages having a first message format on the communication bus for communicating with said other nodes coupled to the communication bus; in the second mode, the transmitter is configured to transmit one or more messages in a second format, distinct from first format, on the communication bus for use in determination of communication errors (see paragraph [0078]).
Takahashi discloses all the limitations of the claimed invention with the exception that the second mode is a diagnosis mode where the transmitter is configured to send one or more diagnosis messages having one or both of a predetermined pattern of symbols different to the symbols of the first messages and a predetermined line encoding method different to a line encoding method used for the first messages. However, Rezgui, from the same field of endeavor, teaching operating in test mode where a transmitter sends is configured to send one or more diagnosis messages having one or both of a predetermined pattern of symbols different to the symbols of the first messages and a predetermined line encoding method different to a line encoding method used for the first messages (see at least paragraphs [0054] and [0061]-[0062]).Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Rezgui, as indicated, into the communication method of Takahashi for the purpose of improving the network and avoid data loss.
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Rezgui and further in view of Jabori et al (US 2007/0093979). Hereinafter referred to as Jabori.
Regarding claim 17, Takahashi in view of Rezgui discloses all the limitations of the claimed invention with the exception that the predetermined pattern of symbols comprises a constant pattern of symbols configured such that a constant differential voltage is applied between differential signaling lines to the communication bus. However, Jabori, from the same field of endeavor, teaches the predetermined pattern of symbols comprises a constant pattern of symbols configured such that a constant differential voltage is applied between differential signaling lines to the communication bus (see at least paragraph [0011]). Thus, it would have been obvious to a person of ordinary skill in the art before time of the invention to employ the teaching of Jabori, as indicated, into the communication method of Takahashi in view of Rezgui for the purpose of Power utilization within the bus network.
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Rezgui and further in view of Guo (CN 105071912A).
Regarding claim 19, Takahashi in view of Rezgui discloses all the limitations of the claimed invention with the exception that the network node is configured to use non-return-to-zero encoding method to transmit the diagnosis messages and to use a return-to-zero message to transmit the first messages. However, Guo, from the same field of endeavor, teaches the benefits of using no-return-to-zero encoding method and  return-to-zero encoding method (“the common two-level binary digital baseband symbol waveform with a non-return-to-zero code (non-return-to-zero, NRZ), return (return-to-zero, R), Manchester code and so on. wherein, the NRZ code because the waveform does not contain bit synchronization clock information, the receiver difficult to accurately judge the party sending data digit, therefore hardly practical. RZ code although bit synchronization clock, but run more when in the transmitting data, the receiver also is difficult to extract bit synchronous signal, so it is easy to have the error. Because Manchester code to provide bit synchronization information, one symbol is divided into two square waves, thus resulting in relatively low symbol rate under the same signal bandwidth.”). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Guo, as indicated, into the communication method of Takahashi in view of Rezgui for the purpose of using resources efficiently.
Allowable Subject Matter
Claims 28 and 30 are allowed.
Claims 19 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-19, 28, 30, 31-32, and 34  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416. The examiner can normally be reached Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476